DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 1/27/2021 have been fully considered and are persuasive; the rejection has been updated to address the newly amended limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. Pub #2019/0131362), in view of Kawata (U.S. Pub #2018/0183002).
With respect to claim 1, Lee teaches a display device comprising: a window (Fig. 3, 160); and  
5a display panel (Fig. 3, 100-140) attached to the window, the display panel including a flat display area (Fig. 3, A1) and a curved display area (Fig. 3, A2), 
Lee does not teach that the display panel has a lateral side that defines an edge of the display panel, the lateral side being inclined with respect to a thickness direction of the display panel, and the curved display area becoming thinner towards the edge.
Kawata teaches a display panel (Fig. 5), wherein the display panel has a lateral side (Fig. 5, 6E and 55/56) that defines an edge of the display panel, the lateral side being inclined with respect to a thickness direction of the display panel.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the display panel of Lee such that the edge of the display panel in the curved display area is inclined, and the thickness of the panel in curved display area becomes thinner towards the edge, as taught by Kawata in order to avoid creating a gap between the display panel and a cover member (Fig. 10, S), which prevents an unwanted removal of the cover member (Paragraph 5 and 86). 

With respect to claim 7, Lee teaches an adhesive layer disposed between the window and the display panel (Paragraph 67).
With respect to claim 10, Lee teaches that an edge of each of the curved display areas (Fig. 3, an edge of 120 that is abutting 150) is inclined with respect to an attachment surface of the curved display area.
2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kawata, in view of Lee et al (U.S. Pub #2019/0181363, foreign filing date 12/11/2017).
With respect to claim 2, Lee2019-2 teaches that the curved display area includes:  10a side display area (Fig. 4, BA1-BA4) disposed at least one side of the flat display area; and a corner display area (Fig. 4, C1) disposed at least one corner of the flat display area.  
With respect to claim 3, Lee2019-2 teaches that an edge of the corner display area and an edge of the side display area are physically and continuously connected with 15each other.  
With respect to claim 4, Lee2019-2 teaches that in a plan view, the edge of the corner display area is a curved line and the edge of the side display area is a straight line.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the display area of Lee with four side display area and four corner display areas, wherein the edge of each of the corner display areas is a curved line, as taught by Lee2019 in order to provide a foldable display module (Figs. 2-3), wherein cracks are suppressed at the corner portions (Paragraph 69).

With respect to claim 5, Lee2019-2 teaches that the flat display area has a rectangular shape (Fig. 4, FLA), and the curved display area includes: 
four side display areas (Fig. 4, BA1-BA4) which are respectively connected to four sides of the flat display area; and  

With respect to claim 6, Lee2019-2 teaches that in a plan view, an edge of each of the corner display areas has an arc shape (Fig. 5C).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the display area of Lee with four side display area and four corner display areas, wherein the edge of each of the corner display areas has an arc shape, as taught by Lee2019 in order to provide a foldable display module (Figs. 2-3), wherein cracks are suppressed at the corner portions (Paragraph 69).

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kawata, in view of Kwon et al (U.S. Pub #2016/0372701).
With respect to claim 8, Lee teaches that the display panel further includes 5a substrate (Fig. 3, 140), an organic light emitting diode (Fig. 3, 120 and Paragraph 40) on the substrate, an encapsulation layer (Fig. 3, 110 and Paragraph 38) covering the organic light emitting diode, 
but does not teach an anti-reflection layer on the encapsulation layer, and the anti-reflection layer directly contacts the adhesive layer.
Kwon teaches an anti-reflection layer (Fig. 3, 400 and Paragraph 65-66) over an OLED layer (Fig. 3, 200), and the anti-reflection layer directly contacts an adhesive layer (Fig. 3, 500).  It would have been obvious to one of ordinary skill . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kawata, in view of Hirakata et al (U.S. Pub #2014/0045283)
With respect to claim 9, Lee does not teach that the curved display area is in a stretched state.
Hirakata teaches that a curved portion of a display area can be stretched (Figs. 4-6, Paragraph 71 and 84).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to stretch a portion of the display area of Lee as taught by Hirakata in order to create a curve in the portion (Paragraph 71 and 84). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826